OPINION OF THE COURT. The only question which we have to consider is whether Gibson and Brown, the defendants in the court below, had the right to appear there and plead to the attachment, without first filing special bail to the action. We have no ■doubt this right is given to defendants in all cases upon attachment. The act of 1S23 (Acts [Ark.] 1823, p. 6) provides “that in all cases upon attachment,. the defendant may appear and plead the same as in other cases, provided that when such defendant does not enter into special bail as is now prescribed by law, the property shall be and remain in the hands of the sheriff until the final determination of the suit.”- From the provisions of the above act we think it clear that defendants in attachment may in all cases appear and plead without giving bail, and that the property attached by the sheriff is considered as a substitute for bail. We are, therefore, of opinion that the court erred in refusing to hear the defendants unless they filed special bail to the action. Reversed.